Citation Nr: 0821734	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as claustrophobia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from May 1988 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for an 
acquired psychiatric disorder, claimed as claustrophobia.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a travel Board hearing held in May 2008.  A 
copy of the hearing transcript is associated with the record.

During the 2008 hearing, the veteran's representative at 
times referenced a service connection claim for post-
traumatic stress disorder (PTSD).  The Board notes that the 
service connection claim for a psychiatric disorder which is 
on appeal does not contemplate or include consideration of 
PTSD.  The U.S. Court of Appeals for the Federal Circuit has 
held that a claim based on a diagnosis of PTSD, taken alone 
or in combination with a prior diagnosis of a related mental 
disorder, states a new claim, for jurisdictional purposes, 
when PTSD had not been diagnosed and considered at the time 
of the prior notice of disagreement, as is the case here.  
Ephraim v. Brown, 82 F.3d 399 (1996).  Moreover, in Boggs v. 
Peake, 520 F. 3d (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, even if the symptomatology of the two disabilities 
overlap.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Accordingly, to the extent that the veteran and her 
representative may intend to pursue a service connection 
claim for PTSD, this matter is referred to VBA for 
clarification and action as appropriate.  




FINDINGS OF FACT

Symptoms of claustrophobia are documented in the service 
medical records and competent evidence is on file which 
etiologically links currently diagnosed claustrophobia to the 
veteran's period of service.


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric disorder, 
claimed as claustrophobia, is warranted.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  This 
notice was provided for the veteran in a letter issued by VA 
in May 2004. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  This notice 
was provided for the veteran in a letter issued by VA in May 
2008.

Without fully addressing whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied in the present case, it is the 
Board's conclusion that this law does not preclude the Board 
from adjudicating the issue involving the veteran's service 
connection claim for a psychiatric condition.  This is so 
because the Board is taking favorable action with respect to 
this claim as will be explained herein.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  In light of the favorable 
disposition, that is, the grant of service connection, 
further discussion here of compliance with the VCAA to 
include the duty to assist is not necessary.

Factual Background

In September 1999, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for claustrophobia.  

The veteran's service medical records (SMRs) reflect that 
psychiatric evaluation was normal according to an October 
1987 enlistment examination report.  The veteran was assessed 
with situational stress in February 1991.  In December 1992, 
the veteran reported that she had difficulties using a 
respirator due to claustrophobia.  A doctor opined that she 
was not to use a respirator, except for emergency situations 
only, and the veteran's command was informed of this 
limitation.  The February 1993 separation examination report 
indicated that psychiatric evaluation was normal.  The SMRs 
were otherwise negative for complaints, findings or a 
diagnosis of any psychiatric disorder and do not document any 
complaints of sexual harassment/trauma.

VA medical records dated in 1998 and 1999 include an entry 
dated in October 1998, at which time the veteran reported 
that she experienced sexual harassment during service, but 
denied any sexual trauma.  When seen in June 1999, the 
veteran complained of sleep impairment and an aversion to 
crowds, and it was noted that she stayed away from the malls 
on the weekends.  

The veteran underwent a VA psychiatry assessment in June 1999 
with chief complaints of sleeplessness.  The report mentioned 
that the veteran had lost her father in 1998 and had been 
experiencing crying spells thinking of him.  She described 
anxiety symptoms in crowded areas, and reported that this 
started in the Navy when she was stationed in a submarine and 
she found a snake inside a closed space.  She stated that 
since then, she experienced anxiety attacks (not panic 
attacks) in crowded areas, with a basic fear of not being 
able to escape.  Adjustment disorder with mixed emotional 
features, rule out complicated bereavement, was diagnosed.  
Also diagnosed was simple phobia of snakes, rule out 
agoraphobia without panic disorder.  It was noted that she 
did not meet the criteria for major depression.  An addendum 
dated later in June 1999 indicated that an alternative 
diagnosis might be depression.  

VA notes dated in July and August 1999 discuss the veteran's 
concerns about going to unfamiliar and/or crowded places.  A 
September 1999 record indicates that the veteran had a panic 
attack in a store.  When evaluated in September 1999, the 
veteran described having anxiety symptoms in crowded areas; 
depression and a simple phobia of snakes were diagnosed.  
Records dated in 2000 reflect that the veteran continued to 
be treated for depression.  A mental status examination dated 
in June 2000 reflects that dysthymia and simple phobia of 
snakes/claustrophobia were diagnosed.  When evaluated in July 
2000, the diagnoses consisted of agoraphobia, simple phobia 
of snakes and depression.  A social work note dated in 
January 2002 reflects that the veteran was being treated for 
anxiety and claustrophobia.  Psychiatry and social work notes 
dated between 2002 and 2004 reflect that the veteran was 
being followed for depressive disorder, anxiety and phobias, 
including claustrophobia.  A May 2004 record indicated that 
the veteran was still suffering from claustrophobia.  

The veteran underwent a VA psychiatric assessment in April 
2005.  A history of 2 episodes of depression in 1990 and 
1998, following a miscarriage and the loss of the veteran's 
father were noted.  A history of agoraphobia without panic 
disorder starting in 1988 during naval service was recorded, 
and the veteran indicated that she was sexually harassed 
during service.  The report indicated that the veteran 
suffered trauma from sexual abuse in the military and had 
anxiety disorders as a result of her experience including 
claustrophobia from working on submarines.  Axis I diagnoses 
of anxiety disorders, panic, agoraphobia, claustrophobia and 
rule/out PTSD were made. 

The record contains a VA medical statement offered by a 
LICSW, which was received by VA in August 2005.  The 
statement indicated that the veteran carried a diagnosis of 
specific phobia, situational type - claustrophobia.  The 
LICSW opined that the veteran developed this phobia while she 
was in the Navy assigned to work on submarines.  It was noted 
that she was working in the bowels of the submarine in close 
quarters, and it was observed that the veteran was a fairly 
large woman.  It was noted that at times, sea snakes were in 
the area from which she could not get away.  The LICSW 
clarified that it was the close space and inability to escape 
which led to the veteran's phobia, and not the fear of 
snakes.  The LICSW described the veteran's symptoms of panic 
in crowded places, but noted that she did not meet the 
criteria for panic disorder with agoraphobia, but did meet 
the criteria for a diagnosis of specific phobia.  

The veteran continued to be treated for anxiety and 
claustrophobia during 2005 and 2006.

The file contains a VA assessment report dated in January 
2007.  The veteran reported experiencing depression and 
anxiety while serving with the US Navy from 1988 to 1992.  
She described events including being sexual harassed by a 
senior officer, coming in contact with a snake and witnessing 
a friend receive medical attention following a CO2 explosion.  
It was noted that the veteran met the criteria for several 
disorders including: panic disorder with agoraphobia, major 
depressive disorder, social phobia, and specific phobia - 
animal type.  It was noted that her symptoms were 
inconsistent with a DSM-IV diagnosis of PTSD.  

The veteran presented testimony at a travel Board hearing 
held in May 2008.  She indicated that she had experienced 
claustrophobia, agoraphobia and panic attacks, since service.  

Legal Analysis

The veteran maintains that she developed a condition 
described as claustrophobia during service while stationed 
aboard and providing service to submarines.  She maintains 
that her claim is supported by SMRs which document being 
excused from using a respirator during service except in 
emergency situations, due to claustrophobia.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for psychoses may additionally be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

SMRs dated in December 1992 do in fact document the veteran's 
complaints of claustrophobia made in conjunction with using a 
respirator, and reflect that she was medically excused from 
using a respirator except in emergency situations.  The 
February 1993 separation examination does not reflect that 
the veteran had any psychiatric abnormality and does not 
mention claustrophobia.  

Post-service, it appears that the veteran's earliest 
complaints of claustrophobia are documented in VA medical 
records dated in 1998 and 1999.  It appears that 
claustrophobia was initially diagnosed in 2000 and that the 
veteran has been treated for claustrophobia from that time 
forward.  Medical records dated from 1998 forward reveal that 
the veteran has given a consistent medical history of 
symptoms of claustrophobia first appearing during her service 
aboard a submarine.  

The United States Court of Appeals for the Federal Circuit, 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Significantly, the file contains a VA medical statement 
offered by a LICSW which was received by VA in August 2005.  
The statement indicated that the veteran carried a diagnosis 
of specific phobia, situational type - claustrophobia.  The 
LICSW opined that the veteran developed this phobia while she 
was in the Navy assigned to work on submarines.  The LICSW 
indicated that the veteran was working in the bowels of the 
submarine in close quarters, and it was observed that she was 
a fairly large woman.  It was noted that at times, sea snakes 
were in the area from which the veteran could not get away.  
The LICSW clarified that it was the close space and inability 
to escape which led to the phobia, and not the fear of 
snakes.  The Board finds this to be a competent medical 
opinion which is based on a credible account of the veteran's 
service and post-service history and points out that there is 
no contrary opinion on file.  

Essentially, the clinical evidence establishes a current 
diagnosis of claustrophobia which has been etiologically 
linked by competent evidence to service/complaints of 
claustrophobia which were documented therein.  Accordingly, 
all elements necessary to establish service connection have 
been met.   

The Board acknowledges that several other psychiatric 
disorders have been diagnosed post service, to include major 
depressive disorder, panic disorder with agoraphobia and 
specific phobia - animal type.  However, it is unnecessary to 
discuss these possible avenues of entitlement, as service 
connection is established herein for a psychiatric disorder 
by virtue of the veteran's currently diagnosed 
claustrophobia.  Under VA's anti-pyramiding provision, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  See 
also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of earning capacity.").

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence of record supports 
the claim of entitlement to service connection for a 
psychiatric disorder, claimed as claustrophobia, and the 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as claustrophobia, is granted.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


